I concur in the holding by Mr. Justice PRATT that plaintiffs may not maintain this action in their own right; that when they elected to accept compensation, they waived all other rights and are not permitted to sue for damages for the death of their son. § 42-1-58, R.S.U. 1933. I concur in the holding of Mr. Justice McDONOUGH that when the injured party elects to take compensation the right to sue the third party on the theory of negligence, is by statute vested solely in the one who pays the compensation, be it employer or his insurance carrier, and is not assignable. I agree with Mr. Justice PRATT that the cause of action which the insurance carrier has, is not the same cause of *Page 406 
action as the plaintiffs could have pursued for the death of their son, had they not elected to take compensation. The cause of action of the carrier is a statutory one to enable it to recoup its losses caused by the negligent acts of the tort-feasor. The Workmen's Compensation Act placed industrial accidents upon a new basis and foundation. It abolished the old relations and liabilities of the common law master and servant relationship where the master was only liable for injuries to the servant, caused by negligence, and subject to the defenses of assumption of risk, fellow servant, and contributory negligence. In place of this relationship and tort liability, it created a relationship designated as employer-employee, in which the employee was made a part of the industrial setup, a part of the machinery of the industry. His injuries, however caused, if not purposely self-inflicted, were attributable to the normal operations of the industry; and compensation therefore, like the repair of the inert machinery of the industry, was made a charge on its operation and maintenance. Just as the industry must repair and maintain its machines, trucks, etc., so it must assume the expenses and losses incident to breakage of, and accidents to, its personnel, the human part of its industrial machinery, of its industrial setup. All accidents to personnel in industry within the act are made compensable at definitely fixed rates, and the industry must meet such payments as part of its maintenance charges. By industry within the Act, I mean industry which carries compensation insurance as required by law. This right to compensation is the sole remedy of the injured employee except in two cases, when the accident is caused by the willful wrong of the employer, and when the accident is due to the negligence of a third party, that is one not in or part of the industrial setup. We are here concerned only with the latter of these. In such case the employee is given his option, his election. He may say, I am part of the mechanism of the setup, through which this industry operates, and as such I claim compensation as part of its maintenance *Page 407 
and operating costs; or he may say, I received an injury, from one who was not, or in a way which was not part of the operation and carrying on of this industry; I was tortiously injured and shall pursue the tortfeasor for damages. If he elects to pursue an action at law against the tortfeasor, he does so upon the theory that the injury was not result of, or carrying on of, the industry. Having taken that position he cannot receive industrial compensation. If he elects to receive compensation, he says in effect, by being a part of this industrial setup, of the machinery which operates this industry, I received this injury and therefore the industry should bear the costs thereof. Having claimed and received compensation on the theory that the industry, his employment, was the cause of this injury, he cannot pursue his remedy again on a different theory and against a different party.
The statute, Sec. 42-1-58, R.S.U. 1933, reads:
"When any injury for which compensation is payable under this title shall have been caused by the wrongful act of a third person, the injured employee, or in case of death his dependents, may at their option claim compensation under this title or have their action for damages against such third person; and, ifcompensation is claimed and awarded, the employer or insurance carrier having paid the compensation shall be subrogated to the rights of such employee or his dependents to recover against such third person; provided, if such recovery shall be in excess of the amount of the compensation awarded and paid, then such excess, less the reasonable expenses of the action, shall be paid to the employee or his dependents." (Italics added.)
When compensation is claimed and awarded, the carrier is subrogated to the rights of the employee against the tortfeasor to recover or recoup the loss which it has sustained for the industry due to the wrongful act of the tortfeasor. This right to pursue the third person is predicated upon compensation beingclaimed and awarded and the carrier's interest in the recovery from the third person is the compensation it has paid plus reasonable expenses of the action, that is what loss it has sustained. It is evident *Page 408 
therefore that the maximum recovery by the carrier is the amount of the compensation award made by the statute or the commission, and which it is liable to pay, that being the amount fixed by the law for the injury.
It is generally the case that an award is not payable in a lump sum, but is fixed as a weekly payment for a specified number of weeks, or until recovery or further determination. The employer or carrier need not wait until all these payments are made before it commences an action against the third party. That might take years, when witnesses would be unavailable, and perhaps limitations would have run. The action may be brought at any time when compensation has been awarded and paid, because such suit is to recoup the losses sustained by the industry or the insurance carrier on its behalf. The compensation award is against the employer for whom the insurance carrier makes the payments. Such suit is predicated upon this basis: The employee was a part of the industrial setup. He was injured by a third party. As a result the industry sustained a loss in compensation paid or awarded to be paid. This loss should be paid by the party whose negligence caused it. As an illustration suppose an employee is making deliveries in a small car. At an intersection a large truck crashes into them wrecking the car and injuring the driver. The employer can sue the trucker for damages to the car and even special damages because the car was a part of his industrial setup or business. Likewise when compensation has been awarded and he has paid part of the damages thus sustained, he may seek to recover the loss to the business, the industry, thus suffered and sustained because of the negligence of the trucker. The recovery in such case is limited by the extent of the damage to the industry, to its industrial setup. But when the whole award, for which the employer is liable has not accrued and been paid, the employer, if he recovers a judgment, may recoup into his treasury from such judgment, the amount actually paid out in compensation and costs of suit. The difference between what the *Page 409 
employer has paid, and the award which he must pay; the excess of the judgment over what the employer is presently entitled to recoup, goes to the employee on his compensation award to the credit of the employer and relieves him from making other payment to the extent of such payment to the employee. This is the excess referred to in the statute quoted above.
This must be the meaning, import and effect of the statute. Certainly the right to sue the third party in such case is vested solely in the one who pays the compensation. He has absolute control of the cause of action, the sole right to sue or not to sue. Since the payer of the compensation alone has control of the cause of action, the employee has no interest therein. He can have no right therein, for a right without a remedy is inconceivable. Since he has no interest therein, he would not be entitled to receive anything from it beyond his compensation. To allow therefor a judgment recovery in excess of the compensation awarded in a suit by the insurance carrier, would be to permit a pure gratuitous judgment to be entered in favor of one having no interest in the cause of action. Try to imagine a law requiring one person to give a gratuity to another.
The judgment of the trial court should be affirmed, and respondents entitled to their costs.